Title: From George Washington to Colonel Israel Shreve, 21 May 1779
From: Washington, George
To: Shreve, Israel



Sir
Head Quarters Middlebrook 21st May 1779.

I have duly received your favor of yesterdays date.
The Inclosed letter to Mr Daniel De Hart contains a permission for Mrs Chamier and her daughter, a chariot two horses—a servant and baggage to pass to Maryland. You will therefore suffer her on her coming from New York to proceed on her journey.
I shall write to the board of war for the alteration in the dates of Appleton and Pecks commissions. I am sir &
G.W.
